Case 7:20-cr-00545-PMH Document 58 Filed 02/03/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 -CR- 545 ( PMH)( )
Anthony Allen
Defendant(s).
Defendant Anthony Allen hereby voluntarily

 

consents to participate in the following proceeding via _X_ videoconferencing or
teleconferencing:

X___ Initial Appearance Before a Judicial Officer

X_ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

X_  Bail/Detention Hearing

Conference Before a Judicial Officer

Cclltons Aller fate Vfatah fhe

Defendaht’s Signature Defendant’s Coufsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

 

AnTHON Ait) Mf CNEL FE . BME
Print Defendant’s Name . Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

Nath CM Carly
U.S. District Judge/U.S. Magistrate Judge

 

 
